Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2021

                                       No. 04-21-00489-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                    Ruben G. ELIZONDO Jr.,
                                           Appellee

                   From the County Court at Law No. 15, Bexar County, Texas
                                    Trial Court No. 657461
                            Honorable Melissa Vara, Judge Presiding


                                          ORDER

       On October 15, 2021, Ruben G. Elizondo Jr. moved the trial court to dismiss his case for
want of a speedy trial.
       On October 19, 2021, the trial court granted the motion and dismissed the case with
prejudice. But on October 21, 2021, during the period of its plenary power, the trial court
rescinded its October 19, 2021 order, denied Elizondo’s motion to dismiss, and set his trial for
November 29, 2021.
         On November 5, 2021, the State filed a notice of appeal from the trial court’s October 19,
2021 order. See State v. Richardson, 383 S.W.3d 544, 547 (Tex. Crim. App. 2012) (“Article
44.01(a)(1) allows the state to appeal a decision ‘dismiss[ing] . . . any portion of an indictment.’”
(alterations in original) (quoting TEX. CODE CRIM. PROC. ANN. art. 44.01(a))).
       Given the trial court’s rescission of its October 19, 2021 order, the clerk’s record does not
appear to contain an appealable order or judgment. Contra TEX. CODE CRIM. PROC. ANN. art.
44.01.
        We ORDER the State to show cause in writing not later than TWENTY DAYS from the
date of this order why this appeal should not be dismissed for want of jurisdiction.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court